DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed January 18, 2022.  Applicant has amended claims 1 and 13, canceled claim 11 and added claims 21-22.  Currently, claims 1-2, 4-8, 12-13 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-2, 4-8, 12-13 are maintained in light of applicant’s amendments to claims 1 and 13.  
The 35 U.S.C. 103rejections of claims 1-2, 4-8, 12-13 are withdrawn in light of applicant’s amendments to claims 1 and 13.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 2/15/22 have been considered but are not persuasive. 
Applicant argues on p. 6 of the remarks that the claims are eligible under 101 because the claims further tie the claims to a production control system.  Examiner notes transmitting results to a production system is not considered practical application as this is just extra solution activity and generally linking the abstracting idea to a production system. Therefore, the 101 rejection is maintained.  
Applicant argues on p. 6 of the remarks that the 103 rejections should be withdrawn.  Examiner disagrees.  Applicant argues that the cited art does not teach the amended language related to the missing capability description is addable.   Examiner notes this limitation is obvious based on para [0024] of Okrongli because the tool management algorithm (simulation) includes "Each operation 16, 18, 20 may include a numeric reference to a tool (e.g., tool 1, tool 2, tool n) needed to perform the corresponding operation 16, 18, 20. Operations 16, 18, 20 further includes information describing the physical characteristics of the tools, including the tool type and geometry, and information describing the manner in which the tool is to be used." which can be considered a missing copiability description that is addable.  Applicant further argues on p. 8 of the remarks that Okrongli does not teach matching the unmatched tool using a simulation.  Examiner notes given broadest reasonable interpretation that an algorithm can be considered a simulation.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 12-13 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method).  Claims 1-2, 4-8, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 13 recite production planning by comparing tasks of a work plan with claims 2, 4-8, 12 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further effecting the comparing and matching and assigning capabilities and refining the work plan and solving a constraint satisfaction problem.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (US 2010/0138017 A1) (hereinafter Vrba) in view of Okrongli et al. (US 2008/0033592 A1) (hereinafter Okrongli) in view of 

Claims 1 and 13:
Vrba, as shown, discloses the following limitations of claims 1 and 13:
A method (and corresponding non-transitory computer readable medium) for production planning using a plurality of manufacturing devices (abstract, "An industrial control system and method of controlling an industrial process are disclosed herein. In at least one embodiment, the control system includes an order system configured to receive an order from an external source and process the order the method comprising: comparing, by a processor of a production control system, tasks of a work plan with manufacturing capabilities of the plurality of manufacturing devices (see para [0032]-[0033], "By virtue of the registration of the various operations and capabilities of the various workstations 118 (and their associated resources/equipment) at the services directory 120, the product agents 110 are able to query the services directory to determine one or more appropriate workstations for carrying out various operations in accordance with the production plans... each of the product agents 110 can generally determine one or more appropriate ones of the workstations 118 that are suited to perform specific operations by generating complex queries (e.g., "find all machines that can drill a hole of 50 mm diameter and 15 mm depth" ) based upon their respective production plans and directing those queries to the services directory 120 through the communication links 121. Upon receiving queries from the product agents 110, the services directory 120 performs matchmaking 
instructing at least one manufacturing device of the plurality of manufacturing devices to match at least one of the manufacturing capabilities with at least one of the tasks based on a result of the comparison (see para [0034], "Upon receiving this information, the product agents 110 contact the appropriate workstation agents 112 associated with the appropriate workstations 118, and the contacted workstation agents in turn bid on the requests from the product agents 110. The workstation agents 112, as part of the biding process, typically are in communication with the subordinate equipment agents 132 by way of the communication links 134 so as to confirm that the equipment agents (and thus the resources/equipment controlled by those equipment agents) are capable of performing the operations with respect to which the workstation agents are bidding, and to determine how much the workstation agents bid." and see para [0035]-[0036])
Vrba does not specifically disclose wherein one or more manufacturing devices are instructed to perform matching when no manufacturing devices of the plurality of manufacturing devices have at least one manufacturing capability for at least one of the tasks of the work plan.  In analogous art, Okrongli discloses the following limitations:
instructing, by the processor, one or more manufacturing devices are instructed, by the processor, to perform matching when no manufacturing devices of the plurality of manufacturing devices have at least one manufacturing capability for at least one of the tasks of the work plan (see para [0005]-[0008], showing a determination of devices not having the needed capabilities such as explicitly at para [0006], showing "the operator may be informed that a tool required by a part program is unavailable at the machine" and then then showing source tools may be matched to these unavailable tools  and see para [0028], "defined tools 44, 46, 48 (only three shown to simplify the description) of unmatched grouping 26 are source tools from program 12 that do not match any defined tools in ATC grouping 22 or in MTC grouping 24 of tool library 21. Even if defined tools 44, 46, 48 remain unmatched, the data may be used by the machine to perform virtual operations as is further described below." and see para [0039]), and
wherein the matching when no manufacturing devices of the plurality of manufacturing devices have the at least one manufacturing capability for the at least one of the tasks of the work plan comprises matching, by a manufacturing device of the one or more manufacturing devices, using at least one internal simulation, at least one movement planning, or the at least one internal simulation and the at least one movement planning (see para [0025], showing the tool library database that includes information about the tools can be used with simulations which can be considered internal simulations since the simulations are part of the program), such that a missing capability description for the manufacturing device is addable based on the at least one internal simulation, the at least one movement planning or the at least one internal simulation and the at least one movement planning (see para [0024], "FIG. 1 conceptually depicts a tool management  Each operation 16, 18, 20 may include a numeric reference to a tool (e.g., tool 1, tool 2, tool n) needed to perform the corresponding operation 16, 18, 20. Operations 16, 18, 20 further includes information describing the physical characteristics of the tools, including the tool type and geometry, and information describing the manner in which the tool is to be used."  Where a tool needed to perform the operation can be considered a missing capability description and is part of the algorithm) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Vrba with Okrongli because including matching when there are no matched capabilities enables machines to be manually used as needed (see Okrongli, para [0003]-[0004]).              
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for tool use management as taught by Okrongli in the industrial control system of Vrba, since the claimed invention is merely a combination of 
Vrba and Okrongli do not specifically disclose transmitting a result of the matching to the production control system.  In analogous art, Strain discloses the following limitations:
transmitting a result of the matching to the production control system (see para [0072], "These data are collected from systems such as an MTS (material tracking system), a PCS (process control system), and a LIMS (Laboratory Information Management System). These systems are pre-configured and approved through a campaign definition component, which also defines, when appropriate, input lot assignments from inventory to specific batches." and see para [0085], [0089], [0092])
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Vrba and Okrongli with Strain because transmitting a result to the production control system improves the manufacturing by having more effective operating instructions (see Strain, para [0007]-[0008]).                
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for automated batch processing as taught by Strain in the Vrba and Okrongli combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

	Claim 2:
Further, Vrba discloses the following limitations:
wherein the comparison is effected semantically such that a description of one or more of the tasks is compared with a description of one or more of the manufacturing capabilities (see para [0041], "it should be apparent that executing the production of a product in response to a customer order by way of the industrial control system 100 requires significant interaction and cooperation of the various types of agents 104 with one another. To enable such interaction and cooperation among the various agents 104, a logical representation scheme allowing for standardized syntax and semantics is employed by the agents in their communications with one another. More particularly, in accordance with at least some embodiments of the present invention, the logical representation scheme that is employed by the agents 104 is an ontology-based logical representation scheme, which can be generally understood to constitute a formal explicit specification of a shared conceptualization of concepts, relations and restrictions. By virtue of this ontology-based logical representation scheme, the various agents 104 are capable 

Claims 4, 7-8:
Vrba and Okrongli do not specifically disclose wherein the comparing, matching or the comparing and the matching are effected by logic expressions, by constraint-based comparison, or by logic expressions and constraint-based comparison.  In analogous art, Strain discloses the following limitations:
wherein the comparing, matching or the comparing and the matching are effected by logic expressions, by constraint-based comparison, or by logic expressions and constraint-based comparison (see para [0106], "Process constraints (limits) as defined during design, are compared to actual execution values in real-time to enable real-time batch release. Gross system architecture enables comparisons of manufacturing information across systems.")
wherein when the result of the comparison is that all of the tasks of the work plan are assignable manufacturing capabilities of the plurality of manufacturing devices in an association, the result of the comparison, the association, or the comparison and the association are recorded as a result of the method (see para [0092], "FIG. 3 provides an overview of the manufacturing system of the present invention as it is integrated with external processes and steps. Thus, lab data in an electronic notebook 50 (or a Word or Excel file) is entered into design module 1, with components of process mode 1b, plant model 1c, and control or operating model 1d. Recipe configuration data 1e is sent for material tracking 109 with electronic 
wherein when more manufacturing capabilities are available than required by the work plan, the work plan for the product is refined (see para [0046], "included is planning of the system (planning module) which includes materials (availability), and scheduling, with interfacing with supply chain, inventory management, purchasing and other financials; and exploring of the system (exploring module), for real time feedback control in a quality control (qc) mode, for shift management control, performance management and optimization, batch and cross batch analysis 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for automated batch processing as taught by Strain in the Vrba and Okrongli combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6:
Vrba does not specifically disclose wherein the matching involves a description of the tasks, a context description that is presentable being transmitted to the respective manufacturing device, at least one internal simulation, at least one movement planning, at least one planning algorithm being used, or any combination thereof.  In analogous art, Okrongli discloses the following limitations:
wherein the matching of the at least one of the manufacturing capabilities with the at least one of the tasks based on the result of the comparing involves a description of the tasks, a context description that is presentable being transmitted to the respective manufacturing device, at least one planning algorithm being used, or any combination thereof (see para [0005], showing algorithm for matching tools 
wherein manual matching is effected in the event of at least one nonpostive matching for at least one manufacturing capability (see para [0043], "If no defined tools satisfy the matching criteria for the source tool, the operator may click on the "add as manual tool" button 116 and initiate the process of creating a new defined tool for tool library 21 in the manner described below.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for tool use management as taught by Okrongli in the industrial control system of Vrba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:
Further, Vrba discloses the following limitations:
wherein the comparison is performed by a production control system (see para [0022]-[0023], ". More particularly, each of the plurality of agents 104 is autonomous such that it makes its own decisions, is responsible for carrying out its decisions toward successful completion, and/or controls and/or monitors physical equipment assigned to it (to the extent such equipment is assigned to it). Also, each of the agents 104 is capable of cooperating with other agents to adapt and respond to diverse events and mission goals by adjusting its behavior and that of any 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba, Okrongli, and Strain, as applied above, and further in view of Reddy et al. (US 20170160730 A1) (hereinafter Reddy).

Claim 12:
Vrba, Okrongli and Strain do not specifically disclose wherein the comparing, the matching, or the comparing and the matching are effected by description logic, predicate logic of first level, multiattributive comparison, or any combination thereof, by solving a 
wherein the comparing, the matching, or the comparing and the matching are effected by description logic, predicate logic of first level, multiattributive comparison, or any combination thereof, by solving a constraint satisfaction problem, or a combination thereof (see para [0017]-[0026], showing solving production constraint problem for manufacturing where algorithms and propositional theory show predicate logic would be obvious)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Vrba, Okrongli and Strain with Reddy because effecting the matching or comparing by solving a constraint satisfaction program can enable evaluations on sequential production systems and thus save costs and time (see Reddy, para [0001]-[0003]).                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the production system having constraint evaluator  as taught by Reddy in the Vrba, Okrongli and Strain combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2011/0224835 A1
US 2007/0129839 A1
US 2006/0253214 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUJAY KONERU/
Primary Examiner, Art Unit 3624